In a probate proceeding Donald K. Koch appeals, as limited by his notice of appeal and brief, from so much of a decree of the Surrogate’s Court, Suffolk County (Czygier, S.), entered October 24, 2005, as, upon, inter alia, an order of the same court dated November 14, 2003, which, among other things, revoked letters of administration C.T.A. issued to him, disallowed his claim for the sum of $7,664.88 in counsel fees and disbursements.
Ordered that the decree is affirmed insofar as appealed from, with costs payable by the appellant personally.
Contrary to the appellant’s contention, the Surrogate’s Court providently exercised its discretion in revoking the appellant’s letters of administration C.T.A. and in disallowing his claim for counsel fees and disbursements. The appellant failed, without good cause, to comply with the orders dated June 21, 2001 and June 24, 2003 directing the sale of the estate’s realty (see SCPA 711 [3]; 719 [10]; Matter of Lanza, 19 AD3d 494 [2005]; Matter *814of Cosentino, 218 AD2d 799 [1995]; Matter of Marsh, 173 AD2d 336 [1991]; cf. Matter of Maxwell, 13 AD3d. 630 [2004]). Schmidt, J.E, Adams, Santucci and Lifson, JJ., concur.